Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed on 09/21/22 with respect to claims 1-2, 4-6, 9, 12, 14-15, 18, and 20-21    have been considered but are not persuasive. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, 14, and 20 recite the limitations “wherein the targeted frequency range comprises a frequency range of approximately 5 GHz to 40 GHz or approximately 0.317 microns to 0.89 microns” is indefinite. It is unclear if the target frequency range is measured in GHz or in microns which are two different measurement unit properties. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-2, 4-6, 9, 12, 14-15, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunand et al. (US 5414215 hereinafter Dunand) in view of Shimosawa et al. (US 2009/0283296 A1 hereinafter Shimosawa).
Regarding claim 1, Dunand discloses a cable apparatus (1; Fig.1), comprising: at least one metal stranded center conductor (2; Fig.1); and a metal foil (3; Fig.1) comprising a wrap that surrounds and wraps the at least one metal stranded center conductor (3 surrounds and wraps around 2) wherein the metal foil wrap is sized with a foil thickness that wraps a strand of the at least one metal stranded center conductor with a depth that supports a skin effect for a targeted frequency range (the metal foil has a thickness that supports a skin effect of frequencies on the order of 100 MHz; col.3:line 55-63).  
Dunand fails to specifically disclose that the metal foil is a longitudinal wrap.
Shimosawa discloses a metal foil (4; Fig.1) is a longitudinal wrap (see Fig.1; para 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shimosawa to modify the wrapping configuration of the metal foil of Dunand to provide protection and shielding for the cable.
Regarding claim 2, Dunand discloses an insulating layer (4 or 5 ;Fig.1) that surrounds the metal foil wrap (3); and a shielding (6;Fig.1) that surrounds and encapsulates the insulating layer (4 or 5).  
Dunand fails to specifically disclose wherein the targeted frequency range comprises a frequency range of approximately 5 GHz to 40 GHz or approximately 0.317 microns to 0.89 microns.
 However Dunand discloses a frequency range of on the order of 100 MHz (col.3:line 3:line 55-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a frequency range of approximately 5 GHz to 40 GHz in order to increase the performance of the cable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

  Regarding claim 4, Dunand discloses wherein the shielding further comprises a metalized secondary shielding (see 7 in Fig.1).  
Regarding claim 5, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil are implemented in a coaxial wire arrangement (see 3 and 2 arranged coaxially). 
Regarding claim 6, Dunand discloses wherein the at least one metal stranded center conductor (12 and 12’) and the metal foil (13 and 13’) are implemented in a twin-coaxial wire arrangement (see twin coaxial wire arraignment in Fig.2).  
 Regarding claim 9, Dunand discloses an insulating layer (4 or 5) that surrounds the metal foil wrap (3).
 Regarding claim 12, Dunand discloses a cable apparatus (1; Fig.1), comprising: at least one metal stranded center conductor (2; Fig.1); a metal foil wrap (3) that surrounds and wraps the at least one metal stranded center conductor; an insulating layer (4 or 5) that surrounds the metal foil wrap; and a shielding (6) that surrounds and encapsulates the insulating layer (4 or 5) wherein the metal foil wrap is sized with a foil thickness that wraps a strand of the at least one metal stranded center conductor with a depth that supports a skin effect for a targeted frequency range (the metal foil has a thickness that supports a skin effect freqencies on the order of 100 MHz; col.3:line 55-63).    
Dunand fails to specifically disclose that the metal foil is a longitudinal wrap.
Shimosawa discloses a metal foil (4; Fig.1) is a longitudinal wrap (see Fig.1; para 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shimosawa to modify the wrapping configuration of the metal foil of Dunand to provide protection and shielding for the cable.
 Regarding claim 14, Dunand discloses wherein the shielding further comprises a metalized secondary shielding (see 7; Fig.1).  
Dunand fails to specifically disclose wherein the targeted frequency range comprises a frequency range of approximately 5 GHz to 40 GHz or approximately 0.317 microns to 0.89 microns.
 However Dunand discloses a frequency range of on the order of 100 MHz (col.3:line 3:line 55-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a frequency range of approximately 5 GHz to 40 GHz in order to increase the performance of the cable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 15, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil are implemented in a coaxial wire arrangement (see Fig.1). 
Regarding claim 18, Dunand discloses wherein the at least one metal stranded center conductor and the metal foil are implemented in a semi-rigid wire arrangement (see Fig.1).  
Regarding claim 20, Dunand discloses a cable (Fig.1) comprising: at least one metal stranded center conductor (2); a shielding (6) and a jacket (8); an insulating layer (4) comprising a tubular insulating layer (see lengthwise direction of tube insulating layer 4), wherein the insulating layer is encapsulated by the shielding (6 covers 4); and a  metal foil wrap (3) surrounded by the insulating layer (4), wherein the metal foil wrap surrounds and wraps the at least one metal stranded center conductor (3 wraps around 20 of 2), wherein the shielding is surrounded by a jacket ( jacket 8 surrounds shielding 6) and the at least one metal stranded center conductor comprises a foil wrapped stranded center conductor coaxial wire (see 2 and 3 forming a center conductor wire which is foil wrapped) wherein the metal foil wrap is sized with a foil thickness that wraps a strand of the at least one metal stranded center conductor with a depth that supports a skin effect for a targeted frequency range (the metal foil has a thickness that supports a skin effect frequencies on the order of 100 MHz; col.3:line 55-63).      
Dunand fails to specifically disclose wherein the targeted frequency range comprises a frequency range of approximately 5 GHz to 40 GHz or approximately 0.317 microns to 0.89 microns.
 However Dunand discloses a frequency range of on the order of 100 MHz (col.3:line 3:line 55-63). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a frequency range of approximately 5 GHz to 40 GHz in order to increase the performance of the cable, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Dunand fails to specifically disclose that the metal foil is a longitudinal metal foil wrap.
Shimosawa discloses a metal foil (4; Fig.1) is a longitudinal metal foil wrap (see Fig.1; para 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Shimosawa to modify the configuration of the metal foil of Dunand to provide protection and shielding for the cable.
Regarding claim 21, Dunand discloses wherein the insulating layer (4) comprises a single insulating layer (see insulating layer 4) that surrounds the metal foil (3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848